Name: Council Decision (CFSP) 2015/2336 of 14 December 2015 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN)
 Type: Decision
 Subject Matter: cooperation policy;  Asia and Oceania;  European construction
 Date Published: 2015-12-15

 15.12.2015 EN Official Journal of the European Union L 329/16 COUNCIL DECISION (CFSP) 2015/2336 of 14 December 2015 amending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 28, Article 42(4) and Article 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 May 2010, the Council adopted Decision 2010/279/CFSP (1) on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN). (2) On 17 December 2014, the Council adopted Decision 2014/922/CFSP (2) amending and extending Decision 2010/279/CFSP, in particular by extending EUPOL AFGHANISTAN until 31 December 2016 and providing for a financial reference amount for the period until 31 December 2015. (3) Decision 2010/279/CFSP should be amended to provide for a financial reference amount for the period from 1 January 2016 to 31 December 2016, HAS ADOPTED THIS DECISION: Article 1 In Article 13(1) of Decision 2010/279/CFSP, the following sub-paragraph is added: The financial reference amount intended to cover the expenditure related to EUPOL AFGHANISTAN for the period from 1 January 2016 to 31 December 2016 shall be EUR 43 650 000. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 14 December 2015. For the Council The President F. MOGHERINI (1) Council Decision 2010/279/CFSP of 18 May 2010 on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (OJ L 123, 19.5.2010, p. 4). (2) Council Decision 2014/922/CFSP of 17 December 2014 amending and extending Decision 2010/279/CFSP on the European Union Police Mission in Afghanistan (EUPOL AFGHANISTAN) (OJ L 363, 18.12.2014, p. 152).